FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 8, 2021

                                      No. 04-21-00421-CV

             IN THE INTEREST OF J.C., J.V.C., AND J.P.C. III, CHILDREN

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00604
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        This is an accelerated appeal from the trial court’s September 2, 2021 order terminating
appellant’s parental rights. When an appeal is accelerated, the notice of appeal is due within
twenty days after the appealable order is signed. TEX. R. APP. P. 26.1(b), 28.1(b). The filing of a
request for findings of fact or a motion for new trial does not extend the time to perfect an
accelerated appeal. TEX. R. APP. P. 28.1(b); In re K.A.F., 160 S.W.3d 923, 925-27 (Tex. 2005).
The court may grant an extension of time to file the notice of appeal if the notice and a motion
for extension of time are filed within fifteen days of the deadline for filing the notice of appeal.
TEX. R. APP. P. 26.3, 28.1(b). A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1 but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of
time. See Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997) (construing predecessor to Rule 26).
However, the appellant must offer a reasonable explanation for failing to file the notice of appeal
timely. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C); see Hone v. Hanafin, 104 S.W.3d 884, 886-
87 (Tex. 2003) (holding “a reasonable explanation” is any plausible statement of circumstances
indicating that failure to timely file was not deliberate or intentional, but was result of
inadvertence, mistake or mischance, and “any conduct short of deliberate or intentional
noncompliance qualifies as inadvertence, mistake or mischance”).

        The notice of appeal was due September 22, 2021, twenty days after the trial court’s
order was signed, or a motion for extension of time to file the notice of appeal was due fifteen
days later on October 7, 2021. See TEX. R. APP. P. 26.1(b), 26.3. Appellant J.Y.G. filed the
notice of appeal on September 28, 2021 but did not file a motion for extension of time to file the
notice of appeal.

       We therefore order a response due by October 25, 2021 offering a reasonable
explanation for failing to file the notice of appeal timely. If appellant fails to satisfactorily
respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(a), (c).
Appellant has the burden to request the trial court clerk prepare a supplemental clerk’s record
                                                                                      FILE COPY

containing all necessary pleadings and orders to establish this court’s jurisdiction. Appellant
must file a copy of any such request with this court.

       All deadlines in this matter are suspended until further order of the court.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court